Title: To John Adams from Thomas Boylston Adams, 18 January 1803
From: Adams, Thomas Boylston
To: Adams, John



My dear Sir
Philadelphia 18th: January 1803.

I lately enclosed you a prospectus of the Revd Doctor Smith’s works accompanied by a print of the Author, which I sent rather as a specimen of good American Engraving, than on any other account; although as a subscriber to the work, which will ere long be published, you might wish to posses so striking a likeness of the Author. I sent the print and prospectus without any knowledge of Mr. Smith, but on being informed of it, by his printer, he expressed much gratification, and then gave the information of your being a Subscriber; of which I was before ignorant. If I can procure you a print of another eminent personage here, with whom you have been long acquainted, I will send it as a curiosity merely. It is taken from a portrait of our Governor Thomas Mc:Kean, painted by Stewart, and in addition to its being a correct likeness, it is so profusely decorated with the symbols of nobility and the badges of Royalty, that I think every genuine Democrat in the Country should take it as a model for his own resemblance. There is the enamelled Eagle pendent at the button-hole, which rivals any Star at the breast of a King, and at the foot of the print is an Escutcheon designating family arms whether of the McKean’s or not I am unable to say. The motto is “Mens sana in corpore sano.” How apt the interpretation of this motto may be, I leave others to judge, having long since made up my own opinion respecting its non application to the Governor of Pennsylvania. The Crest presents the figures of a Dove & a Serpent, emblematic of harmlessness and wisdom, I presume; a Crescent in the middle of two Stars, on Cross, crosslets, but what this can mean I must confess is beyond my depth in Heraldry. Whether the interpretation would be best effected, “Militiæ aut domi,” I need not enquire.
I have within a few days gained a cause of considerable importance, which I have twice once argued, in Bank, before the judges of our Supreme Court, and once before the high Court of Errors and appeals, of which Mr: Chew is Chief Justice. The Cause has been depending nearly five years, and was one of the first, in which my old Master associated me as his Co-adjutor. Upwards of a twelvemonth ago, we obtained judgment on argument before the Supreme Court, and the Cause was removed by writ of Error, so that we had the whole ground to travel over again, but had the good fortune, eventually to succeed completely. Your old friend Jonathan Williams, who was a voluntary Guardian to three young ladies of this City, finding his pretty wards in distressed circumstances, in consequence of the sudden death of their father who left but little property for their support, bethought himself of a Will, which had been made by a person, who was betrothed to one of the daughters of his friend and died before marriage, in which a pecuniary legacy of £500 was bequeathed to his intended wife, and in case of her death, to be equally divided among her three Sisters. The lady, who was the object of the Testator’s affections and intended bounty, died not long after him, and the legacy became vested in the three surviving Sisters. There was a preliminary clause in the will, ordering testator’s debts and funeral expences to be paid, but silent as to legacies. All the personal estate was exhausted in the payment of debts, and no assetts were found in the hands of the Executors, to pay the legacies. There was however a sweeping clause, whereby testator bequeathed and devised all the Rest and Residue of his estate, real & personal to his brothers and Sisters, as tenants in common, with a proviso that one of his Sisters should keep the whole, in her possession during her widowhood or until her death. The suit for the pecuniary legacy was brought against the residuary devisees, and the question which was made in favor of the latter, was whether the residuary fund, consisting altogether of real estate, should not be exonerated from the payment of the monied legacies? And if the Court should be of opinion that they were a lien upon the lands, whether the Sister of testator had not a life estate in the premises or during her widowhood?
The first argument of this Cause consumed two days in the Supreme Court, and the whole law of legacies and devises was amply discussed. When the Court however, came to give judgment, it was expressed in four words. “Judgment for the Plffs.” The second argument took up nearly as much time as the first, and in consequence of Mr: Chew’s infirm health, Court was held at his chambers, in his own house, and the same brevity prevailed in the judgment rendered here, as in the first instance.
The judgment of the Court below was unanimously affirmed, which gave our fair Clients the opinion of eight learned and grave judges in favor of their claim.
I have entered into this detail, which you may think tediously minute, for the purpose of informing you that I am doing something, in my profession, and that successfully, in some instances at least, though this may not be so material. I have however never lost a cause, where property was concerned, since I have been in practice, but I claim no merit on this score, because it may be looked upon as accident or good fortune. Yet, one would think, it might be a recommendation to more business, than I have hitherto been employed in. I may flatter myself that my business has increased considerably, within three or four months, but so imperceptibly as to leave me still in a state of uncertainty as to its yielding a comfortable livelihood. A seven year’s probation seems to be the only possible introduction for a young man, at this bar; for a Stranger, unassuming and wanting brazin lungs as well as features, it requires more; but notwithstanding these considerations, I am fully persuaded that time will operate an ameliorating condition here. It will never be heard of abroad until I feel it myself, and  further out of my power to calculate when it will arrive.
I have now gone through every grade of Courts from the lowest to the highest, and though I felt very ill at ease in speaking before a private audience, where my own voice terrified me, by its novelty of sound in such a confined apartment, I find, that no peculiarity or novelty of situation has been able to awe me into silence, though I have been always confused at the outset, in the arrangement of my thoughts and sometimes hesitating in expression.
Our judges are so superanuated, indolent or careless of reputation as men of profound research, that they give the go by to every point in a cause, which is not essential to decide the question before them. This contributes very much to “the glorious uncertainty of the law,” and adds to the number of almost endless arguments, which obstruct the streams of justice, in this State.
Asking pardon for this disquisition, and referring to the letters of Pliny Junr: as my precursor and model in this style of writing, I subscribe with filial duty / and affection / Your Son
Thomas B Adams